Citation Nr: 9910634	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-15 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
residuals of a head injury, claimed as headaches, is well 
grounded.

2.  Whether a claim of entitlement to service connection for 
residuals of a head injury, claimed as facial scars, is well 
grounded.

 
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to May 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above-noted claims.

The veteran has also claimed entitlement to a permanent and 
total disability rating for pension purposes.  See Statement 
in Support of Claim, dated July 31, 1997.  This claim has not 
yet been adjudicated and is referred to the RO for 
appropriate action.

The claim for service connection for residuals of a head 
injury, claimed as facial scars, is the subject of the remand 
immediately following this decision.


FINDING OF FACT

No medical evidence has been presented or secured in this 
case to render plausible a claim that the veteran currently 
has a headache disorder.



CONCLUSION OF LAW

The claim for service connection for residuals of a head 
injury, claimed as headaches, is not well grounded, and there 
is no statutory duty to assist the veteran in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Residuals of a head injury, claimed as headaches 

A.  Factual background

As noted above, the veteran served on active duty from August 
1955 to May 1959.
His service medical records are not available and presumed 
lost in the fire that destroyed a portion of the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, in 
July 1973.   

The veteran originally submitted a claim of entitlement to 
service connection for residuals of a head injury, including 
headaches, to the RO in June 1996.  

The only medical evidence of record consists of a November 
1994 report of examination of the veteran by Arthur S. 
Wershaw, D.O.  The veteran complained of headaches following 
an October 1994 automobile accident.  Pertinent diagnoses 
included only a herniated disk of the cervical spine, by 
history.  There were no objective findings concerning 
headaches.

In support of his claim, the veteran has provided several lay 
statements, including at a personal hearing at the RO in 
January 1998.  He reported that he suffered a broken nose and 
concussion while breaking up a fight during active service at 
Fort Campbell, Kentucky, in 1958.  His headaches reportedly 
began after the injury and continued off and on throughout 
his lifetime.  However, he denied seeking any medical 
treatment for headaches following his separation from active 
service.


B.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303, 3.304 (1998); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992). 

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

For the purpose of determining whether a claim is well 
grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).  

Here, no medical evidence has been presented or secured to 
render plausible a claim the veteran currently has a headache 
disorder.  Although acceptable lay evidence may constitute 
competent evidence when it comes to describing symptoms or 
manifestations of a disease, a veteran's statements as to 
symptomatology, without medical evidence of an underlying 
impairment capable of causing the symptoms alleged, generally 
cannot constitute plausible evidence of the existence of a 
current disability for VA service connection purposes.  
Compare Espiritu v. Derwinski, 1 Vet. App. 492, 494 (1992), 
and Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  In 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court 
noted that, "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability . . . In the absence 
of proof of a present disability there can be no valid 
claim."  Thus, the veteran's claim is not well grounded in 
the absence of medical evidence showing a current headache 
disorder.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for residuals of a head injury, claimed as 
headaches.  The veteran has specifically denied receiving any 
post-service medical treatment for headaches.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for residuals of a head injury, claimed as 
headaches, is denied.



REMAND

Residuals of a head injury, claimed as facial scars

There is no medical evidence in the claims file that shows 
that the veteran currently has facial scars.  However, the 
veteran has testified that he suffered a facial injury as a 
result of an automobile accident in Korea in 1956.  He was 
reportedly hospitalized at the 121st Evacuation Hospital for 
30 days.  He underwent plastic surgery to correct his facial 
scars (from his right eye down to his mouth, bottom lip and 
left side of his jaw).  As noted above, the veteran's service 
medical records are not available, but morning reports verify 
that he was hospitalized at the 121st Evacuation Hospital 
from August 19 to August 22, 1956, and from August 23 to 
September 1, 1956.  At the time of his personal hearing at 
the RO in January 1998, his representative indicated that he 
could see the veteran's scars.  There are also lay statements 
of record from other individuals attesting to their 
observations of the veteran's facial scars following his 
separation from active service.  

Although lay persons may not be competent to render a 
diagnosis of a specific type of disease or disorder, a scar 
is the type of disorder that lends itself to lay observation 
and to the extent of describing the symptoms observed, the 
lay statements constitute competent evidence.  See Savage, 10 
Vet. App. at 495; see also Falzone v. Brown, 8 Vet. App. 398, 
403 (1995) (citing Harvey v. Brown, 6 Vet. App. 390, 393 
(1994) for the proposition that medical causation evidence 
may not be necessary for conditions that lend themselves to 
lay observation such as flat feet). 

The Board concludes that, because a scar is the sort of 
disorder that lends itself to lay observation, the RO should 
afford the veteran a VA examination in order to determine the 
etiology of his current facial scars, even though there is no 
documented evidence of facial scars in service.  See Savage, 
10 Vet. App. at 497 (noting that, even if the record did not 
contain service medical records showing treatment in service 
for a back problem, continuity of symptomatology has been 
demonstrated because a noting during service requires that 
the evidence show only that a condition was observed during 
service but does not require that such observation be 
recorded, either in special documentation or during the time 
of service).

Moreover, VA regulations further provide that where there is 
a lack of service medical records, service connection may be 
shown through other evidence.  Smith v. Derwinski, 2 Vet. 
App. 147 (1992); 38 C.F.R. § 3.303(a) (1998).  The VA 
Adjudication Procedure Manual, M21-1, sets forth procedures 
for development of the evidence in fire-related cases, at 
Part III, paragraphs 4.23, 4.25, and 4.29.  Although the RO 
has attempted to follow those procedures, it appears it has 
not fully exhausted its search capabilities as to this case.  
The RO has not advised the veteran that he may submit 
alternative evidentiary materials.  This evidence may be 
statements from service medical personnel, "buddy" 
statements, employment physical examinations, insurance 
examinations, pharmacy prescription records, letters written 
during service, etc.  The veteran should be informed of these 
alternate documents and be given an opportunity to more fully 
develop his case.  

Additional efforts are also warranted in order to obtain the 
veteran's service personnel records. 

Accordingly, while the Board regrets the delay, in order to 
obtain additional information and ensure that appellate 
consideration is fully informed, this claim is REMANDED for 
the following:

1. Contact the NPRC or any other indicated 
agency and request copies of the veteran's 
service personnel records.  Document all 
efforts to obtain the records and 
associate all responses with the claims 
file.

2.  Complete the development of the 
evidence with regard to the missing 
service medical records in accordance with 
the provisions of the VA Adjudication 
Procedure Manual, M21-1, Part III, 
paragraphs 4.23, 4.25, and 4.29.  In so 
doing, advise the veteran that he may 
submit additional evidence, including 
statements from service medical personnel, 
"buddy" statements, employment physical 
examinations, insurance examinations, 
pharmacy prescription records, letters 
written during service, etc.  Document, in 
writing, all development undertaken.  Any 
additional evidence obtained should be 
associated with the claims folder.

3. Afford the veteran an appropriate VA 
medical examination in order to determine the 
etiology of any facial scars.  The claims 
folder and a copy of this remand are to be 
made available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed necessary by 
the examiner are to be performed.  

The examiner should specifically express an 
opinion as to whether it is at least as 
likely as not that any current facial scars 
are related to any injury or disease 
experienced in service, including an 
automobile accident in 1956.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claim for 
service connection for facial scars 
considering the evidence in its entirety.  
Consider the holding of Court in Savage 
v. Gober, 10 Vet. App. 488 (1997) in 
readjudicating the claim.  If the 
decision with respect to the claim 
remains adverse to the appellant, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and to comply with all due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

